DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/30/2021 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference of YI (US 20190229879 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 16-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over SEO_170 ( US 20190158170 A1) in view of SEO_208 (  US 20190268208 A1) and YI (US 20190229879 A1).
Regarding claim 1, SEO_170 discloses:
A method for wireless communications, comprising: identifying a resource set for transmission of a set of control channel elements (CCEs) to at least one user equipment (UE) ( Fig 11, [0085], network BS 105, configuring a different control resource set (CORESET), a control channel element (CCE)) , wherein the resource set comprises multiple resource element groups (REGs) associated with respective 
determining a mapping scheme for mapping REGs of the resource set to CCEs of the set of CCEs based at least in part on a number of REGs ( Fig 9, [0223]-[0226], REG-to-CCE mapping scheme, one CCE includes 4 REGs); 
mapping REGs to each CCE of the set of CCEs based at least in part on the mapping scheme ( Fig 9, [0224]-[0227], mapping in time/frequency domain based on REG-to -CCE mapping scheme); and
transmitting the mapped REGs to the at least one UE ( [0228], REG-to-CCE mapping scheme configured and indicated to the UE using higher layer signaling).
SEO_170 does not explicitly disclose:
multiple symbols; REGs in a symbol of the multiple symbols of the resource set;
However, the teaching of multiple symbols; REGs in a symbol of the multiple symbols of the resource set is well known in the art as evidenced by SEO_208.
SEO_208 discloses:
multiple symbols ( Fig 9-12, [0089]-[0093], REG-to-CCE mapping for a number of control symbols, such as 1, 2, 4 );  REGs in a symbol of the multiple symbols of the resource set ( Fig 9, [0091]-[0093], REG-to -CCE mapping scheme may be applied to 1, or 2, or 4 control symbols);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SEO_208 as mentioned above as a modification to SEO_170, such that the combination would allow to apply a control symbol, in order to configure REGs in a number of control symbols, and configure CCEs based on the number of control symbols in REG-to -CCE mapping scheme.
SEO_170 as modified by SEO_208 does not explicitly disclose:

However, the teaching of determining the mapping based at least in part on whether the number of REGs is an odd number is well known in the art as evidenced by Yi.
Yi discloses:
determining the mapping based at least in part on whether the number of REGs is an odd number( [0245], [0247], [0269]-[0270], one sCCE may be composed of N sREGs, the number of sREGs may vary depending on situations, [0084], each CCE contains 9 REG, e.g,  [0263], e.g an sCCE is composed of three sREGs ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi as mentioned above as a modification to SEO_170 (modified by SEO_208), such that the combination would allow to use odd numbers of REGs in a CCE, in order to facilitate CCE-to-REG mapping, adjust a number of CCEs/REGs for a PDCCH to correspond to a channel status, and to obtain sufficient robustness.
Regarding claim 2, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
determining the mapping scheme based at least in part on a number of symbols of the resource set (SEO_208, Fig 9, [0089]-[0093], REG-to -CCE mapping scheme may be applied on different number of  control symbols).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 3, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
determining the mapping scheme based at least in part on a number of REGs in each CCE of the set of CCEs ( SEO_208, Fig 9, [0091]-[0092], REG-to-CCE mapping for different REGs per CCE).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 4, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
determining the mapping scheme based at least in part on a number of CCEs in the set of CCEs ( SEO_170, Fig 9, [0226]-[0229], REG-to -CCE mapping scheme with different CCEs).
Regarding claim 5, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
transmitting a resource set configuration to the at least one UE, wherein the mapping scheme is determined based at least in part on the resource set configuration ( SEO_170, Fig 9, [0226]-[0228], REG-to -CCE mapping scheme with CCEs).
Regarding claim 6, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 5 as outlined above.
wherein the resource set configuration is transmitted via radio resource control (RRC) signaling ( SEO_170, [0228], REG-to-CCE mapping scheme transmitted via higher layer signaling).
Regarding claim 7, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
wherein mapping REGs to each CCE comprises: mapping a first set of REGs to a single CCE of the set of CCEs uniformly across two symbols of the multiple symbols of the resource set ( SEO_208, Fig 9(b), [0091], 2 control symbols).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 8, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
wherein mapping REGs to each CCE comprises: mapping REGs to a first subset of CCEs within a first symbol of the multiple symbols of the resource set and mapping REGs to a second subset of CCEs within a second symbol of the multiple symbols of the resource set ( SEO_208, Fig 9-10, [0090]-[0093], CCE configuration based on the number of control symbols).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 9, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
wherein mapping REGs to each CCE comprises: mapping respective REGs for respective CCEs within a same symbol of the multiple symbols of the resource set ( SEO_208, Fig 9, [0091]-[0094], CCE configuration based on the number of control symbols).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 10, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
wherein mapping REGs to each CCE comprises: mapping REGs for a first CCE in a distributed pattern with respect to REGs for a second CCE within a same symbol of the resource set ( SEO_170, Fig 9, [0227], REG-to-CCE mapping distributed in both the time and frequency domains).
Regarding claim 11, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
wherein mapping REGs to each CCE comprises: mapping each set of REGs for each CCE across the multiple symbols such that each set of REGs is mapped within a single symbol ( SEO_208, Fig 9-10, [0090]-[0093], CCE configuration based on the number of control symbols).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 12, SEO_170 as modified by SEO_208 and Yi discloses all the features with respect to parent claim 1 as outlined above.
wherein the mapping scheme comprises one of a distributed mapping scheme or a localized mapping scheme ( SEO_170, Fig 9, [0225]-[0227], localized REG-to-CCE mapping, or distributed REG-to -CCE mapping ).
Regarding claim 16, SEO_170 discloses:
A method for wireless communications, comprising: 
receiving, from a base station, a resource set configuration that identifies a resource set for one or more control channel elements (CCEs) (Fig 11, [0085], [0099], MS 110, receiving control resource set (CORESET) configuration, a control channel element (CCE)) , wherein the resource set comprises multiple resource element groups (REGs) associated with respective CCEs ( Fig 9, [0222]-[0223], one unit resource may be defined as an REG or as a subset constituting a CCE); 
determining a mapping scheme for mapping REGs of the resource set to the one or more CCEs based at least in part on the resource set configuration and a number of REGs ( Fig 9, [0214], [0223]-[0228], REG-to-CCE mapping scheme based on signaling from BS, one CCE includes 4 REGs);
monitoring the resource set for at least one of the one or more CCEs based at least in part on the mapping scheme (Fig 11, [0206], [0241]-[0242], UE monitors in entire system band ) ; and 
decoding the at least one CCE based at least in part on the monitoring ( Fig 11, [0252], UE performs demodulation (i.e., symbol demapping, deinterleaving and decoding) on received signaling).
SEO_170 does not explicitly disclose:
multiple symbols; REGs in a symbol of the multiple symbols of the resource set;
However, the teaching of multiple symbols; REGs in a symbol of the multiple symbols of the resource set is well known in the art as evidenced by SEO_208.
SEO_208 discloses:
multiple symbols ( Fig 9-12, [0089]-[0093], REG-to-CCE mapping for a number of control symbols, such as 1, 2, 4 );  REGs in a symbol of the multiple symbols of the resource set ( Fig 9, [0091]-[0093], REG-to -CCE mapping scheme may be applied to 1, or 2, or 4 control symbols);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SEO_208 as mentioned above as a modification to SEO_170, such that the combination would allow to apply a control symbol, in order to configure REGs in a number of control symbols, and configure CCEs based on the number of control symbols in REG-to -CCE mapping scheme.
SEO_170 as modified by SEO_208 does not explicitly disclose:
determining the mapping including whether the number of REGs is an odd number.
However, the teaching of determining the mapping including whether the number of REGs is an odd number is well known in the art as evidenced by Yi.
Yi discloses:
determining the mapping including whether the number of REGs is an odd number ( [0245], [0247], [0269]-[0270], one sCCE may be composed of N sREGs, the number of sREGs may vary depending on situations, [0084], each CCE contains 9 REG, e.g,  [0263], e.g an sCCE is composed of three sREGs ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yi as mentioned above as a modification to SEO_170 (modified by SEO_208), such that the combination would allow to use odd numbers of REGs in a CCE, in order to facilitate CCE-to-REG mapping, adjust a number of CCEs/REGs for a PDCCH to correspond to a channel status, and to obtain sufficient robustness.
Claims 17-20, 21, 22-23, 24, 25-26 are the method claims corresponding to method claims 2-5,  7, 9-10, 6, 11-12 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 2-5,  7, 9-10, 6, 11-12 respectively, above.

Claim 29 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.

Claim 30 is the apparatus claim corresponding to method claim 16 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 16 respectively, above.

Allowable Subject Matter
Claims 13-15, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461